DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2022 has been entered.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (US 2010/0305297).  Nature (Synthesis of Citric Acid, Oct. 21, 1880, p. 585-586) is cited as an evidentiary reference.
Regarding Claims 1 and 13, Hoshino teaches an aliphatic polyester resin comprising the following structural units (p. 1-2, [0021]):

    PNG
    media_image1.png
    298
    417
    media_image1.png
    Greyscale
.
These units are identical to the claimed first and second structural units.  
Hoshino’s aliphatic polyester also includes structural units according to the following formula (p. 1-2, [0021]):

    PNG
    media_image2.png
    115
    333
    media_image2.png
    Greyscale
.
The structural unit (4) is derived from an aliphatic hydroxycarboxylic acid.  Structural units (4) derived from citric acid are particularly preferred (p. 8, [0113]-[0114]).  Nature demonstrates that citric acid may be derived from glycerol (see reaction scheme at p. 585-586 using glycerol as starting material).  This demonstrates that Hoshino’s unit (4) is structurally identical to a product which may be “derived from” glycerol.  Glycerol contains three hydroxyl groups, including one secondary hydroxyl group as required by the claimed first crosslinking agent.  Therefore, Hoshino’s structural unit (4) reads on the claimed third structural unit.
The polyester may also include structural units according to formula (8) and/or (9) (col. 9, [0122]):

    PNG
    media_image3.png
    382
    409
    media_image3.png
    Greyscale

As indicated in the Applicant’s remarks dated 4 October 2021 in the table spanning pages 6-7, these structures could be derived from a second cross-linking acid such as malic acid, which includes two carboxyl groups and one secondary hydroxyl group.  Therefore, Hoshino’s units (8) and/or (9) read on the claimed fourth structural unit.  
The total amount of aliphatic dicarboxylic acid and aliphatic diol (corresponding to the claimed first and second structural units) is preferably 90 mol% or more (p. 22, [0262]).  The ratio of aliphatic diol to aliphatic dicarboxylic acid is preferably 1.15:1 to 1.6:1 (p. 22, [0260]).  This indicates that the claimed first structural units will be present in amounts ranging from 34.65-46.5 mol% (1.15/2.15 x 0.90 = 34.65%; 1.60/2.60 x 1.0 = 46.5%).  
The amount of structure (4) in Hoshino’s aliphatic polyester (corresponding to the claimed third structural unit) is preferably 0.075-0.10 mol% relative to 100 mol% of all units (p. 8, [0113]).  This indicates that the ratio of third structural units to first structural 
The amount of structure (8) and/or (9) in Hoshino’s aliphatic polyester (corresponding to the claimed fourth structural unit is preferably 0.025-0.038 mol% relative to 100 mol% of all units (p. 10-11, [0134]).  This indicates that the ratio of fourth structural units to first structural units will range from approximately 0.05:100 to 0.11:100 (0.025 x [100/46.5] = 0.05; 0.038 x [100/34.65] = 0.11).  
The preferred amounts for structure (3) and structures (8) and/or (9) indicated above show that Hoshino teaches a molar ratio of third structural units to fourth structural units ranging from approximately 2:1 to 4:1.  Thus, approximately 62.5% of Hoshino’s range falls within the claimed range of 1:3 to 3:1. This degree of overlap is sufficient to anticipate the claimed range.  
The combined amount of third and fourth structural units relative to first structural units calculated in the preceding paragraphs ranges from 0.21:100 to 0.39:100.  The entirety of the range suggested by Hoshino’s preferred embodiments falls within the claimed range of not more than 0.4:100.  Therefore, Hoshino as applied above anticipates Claims 1, 3, and 13.
Regarding Claim 2, as discussed above, structural unit (4) illustrated above may be derived from glycerol.  Glycerol reads on a C3 aliphatic alcohol.
Regarding Claims 9-12, as indicated above, Hoshino’s structural units (8) and/or (9) may be obtained from malic acid.
Regarding Claims 18-20, preferred aliphatic dicarboxylic acids include adipic and succinic acid (R1=C6 or C4 hydrocarbyl, respectively) (p. 4-5, [0076]).  Preferred diols 2=C2 or C4 hydrocarbyl, respectively) (p. 6, [0091]).
Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments

The Applicant’s arguments filed 11 March 2022 regarding the rejection of Claim 4 under 35 U.S.C. 112(b) are persuasive when considered in view of the amended claims.  The previous rejection of Claim 4 under 35 U.S.C. 112(b) has been withdrawn.
The Applicant's arguments with respect to the rejection of Claims 1-3, 9-13, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino have been fully considered but they are not persuasive.
The Applicant argues that Hoshino fails to teach the claimed third structural unit derived from a cross-linking agent having three reactive functional groups, wherein at least two of the reactive functional groups are hydroxyls, and at least one of the hydroxyls is secondary or tertiary.
As indicated above, Hoshino teaches structural units according to the following formula (p. 1-2, [0021]):

    PNG
    media_image2.png
    115
    333
    media_image2.png
    Greyscale
.
The structural unit (4) is derived from an aliphatic hydroxycarboxylic acid.  Structural units (4) derived from citric acid are particularly preferred (p. 8, [0113]-[0114]).  The Nature article titled “Synthesis of Citric Acid” demonstrates that citric acid may be derived from glycerol.  
Hoshino’s preferred unit (4) is chemically and structurally identical to a product which is “derived from” glycerol using the procedure described in the evidentiary reference.  Glycerol reads on a first cross-linking agent containing three hydroxyl groups, one of which is secondary.  Therefore, Hoshino’s structural unit (4) reads on the claimed third structural unit.
The Applicant argues that Hoshino’s examples only use one crosslinking agent, malic acid, to prepare aliphatic polyesters.
A teaching contained in a reference’s broader disclosure may be relied upon despite not appearing in the reference’s examples.  Disclosed examples do not constitute a teaching away from embodiments described in a reference’s broader disclosure. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.
The Applicant argues that the claimed invention is non-obvious over Hoshino.
None of the claims are currently rejected under 35 U.S.C. 103.  Therefore, any arguments directed to non-obviousness of the claimed invention are not relevant to the current ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762